Title: To George Washington from Jean-Daniel de Gambs, 24 February 1784
From: Gambs, Jean-Daniel de
To: Washington, George



General,
Metz [France] 24 Feby 1784

The kindness you were pleased to shew me, when we had the honor of being commanded by you, encourages me to claim your protection for admittance into the Order of Cincinnatus. I

should be much flattered with the honor—I have been the oldest Major in Count Rochambeau’s army, and in this quality made three Campains in America as Major of Brigade: and independant of the siege of Yorck, fortune was so kind to me, as to place me with the Marquis Laval aboard the Conqueror, in the action in the Chesapeak the 16th of march 81; making part of a detachment for Virginia—The success of this expedition was not answerable to our expectations, but you are not ignorant Sir, that this vessel was much worse treated than any in the Squadron—I have seized with eagerness the opportunity that presents, of sending you a letter by General Roberdeau with whom I have corresponded since his arrival in London: having first become acquainted with him on our journey through Philadelphia, and knowing well his relation, a Colonel who stays with me, and has served the King a long time with great honor—Without this opportunity, which I consider as the most ready, I should have begged Count Rochambeau to have interceded with you and Congress for me, as I am well convinced of this General’s good inclinations towards me. As the stay I made in America, and the time I served under your orders General, will allways constitute an Epocha dear to me; you cannot doubt of the pleasure it will give me to be honored with such an Order, as that of Cincinnatus. I have the honor to be with the most profound respect, General, Your very Hble servnt

GambsMajor of the regiment of Bourbonnais

